DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...sending one frame of a first video image of a first video to a terminal device, wherein the first video image comprises a jump icon; receiving an input sent by the terminal device for selecting the jump icon; obtaining, based on the input, a jump time of a jump target video associated with the jump icon; and sending a second video image to the terminal device, wherein the second video image is one frame of a video image associated with the jump time of the jump target video.” And Independent claim 7 recites the uniquely distinct features for: “...playing one frame of a first video image of a first video, wherein the first video image comprises a jump icon; receiving an input used for selecting the jump icon; obtaining, based on the input, a jump time of a jump target video associated with the jump icon; and playing a second video image, wherein the second video image is one frame of a video image associated with the jump time of the jump target video.” And Independent claim 13 recites the uniquely distinct features for: “...sending one frame of a first video image of a first video to a terminal device, wherein the first video image comprises a jump icon; receiving an input sent by the terminal device for selecting the jump icon; obtaining, based on the input, a jump time of a jump target video associated with the jump icon; and sending a second video image to the terminal device, wherein the second video image is one frame of a video image associated with the jump time of the jump target video.” And Independent claim 17 recites the uniquely distinct features for: “...playing one frame of a first video image of a first video, wherein the first video image comprises a jump icon; receiving an input used for selecting the jump icon; obtaining, based on the input, a jump time of a jump target video associated with the jump icon; and playing a second video image, wherein the second video image is one frame of a video image associated with the jump time of the jump target video.” The closest prior art in GODIN (WO 2015/159128 A1) teaches a method of directing, by a companion device, a playback session of media content stored within a service provider network is provided. A multimedia device and the companion device communicate using the service provider network. A progress bar representing a playback time of the media content and including a positional indicator, which has a first position on the progress bar representative of a first playback time of the media content, is displayed. A first user input indicating a second position of the positional indicator is received. A portion of the media content corresponding to a second playback time of the media content indicated by the second position is displayed. A second user input indicating a release of the positional indicator is received. A request causing playback of the media content to continue at a third playback time corresponding to the release of the positional indicator is transmitted, Walter et al. (US 2007/0180488 A1) teaches a breakdown of the process of a IP Video Content Provider 150 and Set Top Box 102 working in conjunction to provide video content and selected website content to a consumer as an integrated solution in an illustrative embodiment. The Video Content Provider 150 can insert "tags" into video content. Tags may include but are not limited to tag messages, tagged data, URL and script to the IP Video at timed locations. A RTP packet 604 will flow from Video Content Provider 150 to Set Top Box 102 and then onto the IPTV display 108 for display as video. A "Tag Message: Activate" 606 will display the tag or icon to notify the consumer that there is text, document, picture, video, etc. content available and associated with the specific scene current displayed on Video. Tag Messages or tag data will follow 608 that identify tag message information including but not limited to the URL/IP Address, Menu #, tagged data, and script to be run. The tag messages can be stored in STB memory 130 in a data structure 333 shown in FIG. 11. This tag message information is used to locate and prepare to retrieve the targeted information. The script is provided to navigate prompts or website passwords for a specific icon or tag text. The requested data without having to navigate websites manually to access the information. The script allows the data access to be automated, Nagasaka et al. (US 6,195,497 B1) teaches a video playback/display portion 100 executes playback and display processings of the video for the monitor window 1100 as the monitor screen of the display 1 shown in FIG. 1, and sends playback position information 218 of the video displayed at present to a point matter discrimination portion 102. The pointed matter discrimination portion 102 sends the information 114 on the matter so discriminated to the video control portion 106. In order to execute a processing for jumping to other scenes in which the matter appears, the video control portion 106 sends the control information 208 to the video playback/display portion 100 on the basis of the link information among the information 114 on the discriminated matters. It also sends the control information 210 to the video playback/display portion 100 when the associated information of the matters is displayed, as will be described later. The index management portion 108 stores the typical frame images of the registered images as the icons 1110, and collectively displays these icons on the window 1108. The index management portion 108 stores the frame numbers with these icons 1110 and when it detects that the point position detection portion 104 points to a certain icon, the index management portion 108 transmits the control information 116 to the video control portion 106 so that the scene corresponding to this icon is played back. The video control portion 106 receives the information 124 regarding which matter is pointed, from the pointed matter discrimination portion 102, and executes display so that the fact that the matter is pointed can be known from the index, too. The index management portion 108 also manages the collective display of the subjects of the window 1112 shown in FIG. 1. In other words, it displays the icon 1114 representing which is the subject, makes the time axis display (line graph display) of that subject, and sends the control information 116 to the video control portion so that the video of the period can be played back when the line portion of the line graph is clicked, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/14/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484